MacLEAN, J.
Suing to recover commissions for the sale of real property, and testifying to the production of one ready and willing to buy upon terms acceptable, and satisfactory to the defendant, the plaintiff introduced in evidence what he claimed to be his written authorization. Assuming the sufficiency of the authority, it was therein and over the name of the defendant ex-' pressly stated that “commission or brokerage will, be paid only to the one who actually makes and finally completes the sale and has the contract signed.” Admittedly, no contract was signed, nor is *348there' evidence of any modification of the authorization in such regard. The plaintiff was therefore not entitled to recover.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.